Citation Nr: 0206657	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals, 
laceration of the right lower lip and multiple scars on the 
side of the face and chin, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona.

Historically, the veteran was granted service connection for 
residuals, laceration of the right lower lip and multiple 
scars on the side of the face and chin, by rating decision 
dated in February 1955.  An initial rating of 30 percent was 
assigned and has continued to the present.


FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's residuals, laceration of the right lower 
lip and multiple scars on the side of the face and chin, are 
currently manifested by mild to moderate disfigurement.

3.  The veteran's residuals, laceration of the right lower 
lip and multiple scars on the side of the face and chin, are 
not demonstrated by complete or exceptionally repugnant 
deformity, marked or repugnant bilateral disfigurement, 
marked discoloration, color contrast, or tenderness.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals, laceration of the right lower lip and multiple 
scars on the side of the face and chin, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.118, Diagnostic Code 7800 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(hereafter VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000.  The 
new law revises 38 U.S.C.A. § 5107(a) to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before VA is obligated to assist the 
claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the provisions 
merely implement the VCAA.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002), 
in which it held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000).  
However, the Federal Circuit stated that it was not reaching 
that question.  See also Dyment v. Principi, No. 00-7075 
(Fed. Cir. April 24, 2002).  The Board notes that VAOPGCPREC 
11-2000 appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are 
applicable to any claim received by VA on or after November 
9, 2000 and claims pending as of that date.  66 Fed. Reg. at 
45,629.  Precedent opinions of VA's chief legal and VA 
regulations are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  The Board will assume that the VCAA is 
applicable for purposes of this determination.

The October 1997 rating decision advises the veteran of the 
rating criteria used to evaluate his service connected 
residuals, laceration of the right lower lip and multiple 
scars on the side of the face and chin, and explains the 
particulars of why his disability did not warrant an increase 
above 30 percent.  The November 1997 statement of the case 
(SOC) provides the veteran with the text of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The February 2000 
supplemental SOC provides the texts of 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 and 7805.  The veteran did not indicate 
the existence of any outstanding Federal government record 
that could substantiate his claim.  Nor did he refer to any 
other records that could substantiate his claim.  Since the 
RO has secured a complete record, the requirement under the 
VCAA that the RO advise the claimant of how responsibilities 
in developing the record are divided is moot.  The VA 
afforded the veteran a thorough VA examination in March 1997.  
Deferring to the veteran's objection to the March 1997 
examination, the veteran was afforded a second VA examination 
in July 1999.  Review of both examination reports reveal that 
all subjective findings necessary for evaluation of the 
veteran's disability were observed and recorded.  
Specifically, the report includes observations of the length, 
location, and general appearance of the veteran's scars and a 
diagnosis of scars and actinic keratosis.  The examinations 
appear complete and adequate.  Accordingly, the Board finds 
that the claim has been adequately developed and the 
requirements of the VCAA have been met.

B.  Legal Criteria

The veteran's residuals, laceration of the right lower lip 
and multiple scars on the side of the face and chin, are 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Under Diagnostic Code 7800, a disfiguring scar of the head, 
face, or neck can be assigned a disability evaluation 
anywhere from zero percent to 50 percent, depending upon its 
severity.  A 30 percent evaluation is appropriate for a 
"severe" scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 
"complete or exceptionally repugnant deformity" of one side 
of the face or a "marked or repugnant bilateral 
disfigurement" receives a 50 percent disability rating.  The 
Note to Diagnostic Code 7800 provides that when there is 
additionally "marked discoloration, color contrast, or the 
like," a 50 percent rating may be increased to 80 percent, 
and a 30 percent rating raised to 50 percent.

C.  Facts

VA outpatient records indicated that the veteran followed up 
on dermatological disorders on his forehead and back in 
August 1996.  At that time, it was noted that his lips were 
hypopigmented and had a whitish coating with areas closer to 
the inner lip with hyperpigmented spots.  There were no 
scales.  Treatment of vasoline-SPF 15 (sun protection factor) 
was noted.  The pertinent assessment was severe sun damage to 
lower lip.  The veteran had a skin check in February 1997.  
Physical examination showed a one-centimeter (cm.) 
erythematous plaque, right lower lip.  The diagnosis was 
actinic cheilitis, with no suspicious lesions.

The veteran underwent a VA general medical examination in 
March 1997.  The pertinent medical history included multiple 
facial lacerations from an automobile accident.  The veteran 
reported that the lip was surgically corrected but later he 
underwent reconstructive surgery to "remove some scar tissue 
and repair the lip."  He also had precancerous lesions 
removed from the lip.  The veteran stated that his lip was 
tender.  Physical examination revealed the following findings 
pertinent to the veteran's service connected residuals, 
laceration of right lower lip, scars, multiple, left side of 
face and chin: (1) a 4.5-cm. scar under the lip in the 
midline, (2) a 5.5-cm. scar under his chin in the midline, 
and (3) a 6-cm. horseshoe-shaped scar was observed on his 
left cheek.  The pertinent diagnostic impression was scars 
under the lip, left cheek, and under the chin.

In July 1999, the veteran underwent a VA dermatology 
examination.  History included treatment for multiple 
injuries, including numerous lacerations to the face, from an 
automobile accident.  According to the veteran, his lip was 
reconstructed some time thereafter and the surgeon advised 
him that it would always be tender.  The veteran described 
occasional swelling of the right lower lip that was often 
worse when exposed to sun.  He denied tenderness to palpation 
over any of his scars.  Past medical history also included a 
history of actinic cheilitis.  Physical examination revealed 
a semicircular scar on the left cheek, measuring 
approximately six millimeters (mm.) in length, which was not 
tender to palpation.  There was a non-tender, "somewhat 
puckered" scar, approximately three cm. on the left 
underside of the chin.  There was a scar approximately three 
cm. in length on the right cutaneous lip, extending up to the 
right vermilion border and over to the left cutaneous lip.  
The veteran had several poorly marginated, erythematous, 
"somewhat scaly" papules without substance on the right 
vermilion border of the right lip.  The scars on the chin and 
lip were not tender to palpation.  The assessment was (1) 
scars, left cheek, left chin, left-to-right chin, and 
vermilion aspect of the right lip, "somewhat disfiguring," 
although not tender to palpation; and (2) actinic keratoses, 
or actinic cheilitis, on the lip.  The examiner concluded 
that the majority of complaints were related to the actinic 
keratosis, which was caused by sun damage, rather than the 
car accident.

The veteran submitted six three-by-five inch colored 
photographs of himself.  The photographs depicted a scar on 
his left temple that appeared like an indentation and a scar 
under his chin that was indented.  His lower lip appeared to 
droop on the right side; it was whitish in color.

II.  Analysis

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  To determine the 
current level of impairment, the disability must be evaluated 
in the context of the entire recorded history, including 
service medical records.  38 C.F.R. § 4.2.  When a question 
arises as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  See Lendenmann v. Principi, 3 Vet. App. 345, 349-50 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

A review of the record indicates that the scar on the 
veteran's lip is described as "somewhat disfiguring" by the 
VA examiner in July 1999.  The examiner describes the scar on 
the left underside of the chin as "somewhat puckered."  No 
other disfigurement or significant abnormalities are 
described.  The photographs submitted by the veteran show 
minor to moderate disfigurement on his cheek, chin, and lips; 
these images are consistent with the VA examiner's findings.  
In order to fulfill the criteria for a 50 percent evaluation 
under Diagnostic Code 7800, a complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement must be shown.  The medical 
evidence and photographs do not reflect that degree of 
deformity.    

The veteran asserts the application of the Note to Diagnostic 
Code 7800, which allows for an increased evaluation from 30 
percent to 50 percent of there is marked discoloration, color 
contrast, or the like.  In this regard, the Board notes that 
the VA examiner did not note any discoloration or color 
contrast upon examination.  Treatment records from August 
1996 disclose the veteran's lip was hypopigmented and had a 
whitish coating with areas closer to the inner lip with 
hyperpigmented spots.  However, the diagnosis at that time 
was severe sun damage to the lower lip.  These findings, 
along with the skin check from February 1997, appear 
consistent with the 1999 VA examiner's description, diagnosis 
and opinion regarding the veteran's actinic keratosis.  
Specifically, the examiner concluded that the majority of 
complaints were related to the actinic keratosis, which was 
caused by sun damage, not the injuries incurred in the 
automobile accident.  Accordingly, the Board finds that the 
veteran is not entitled to an increase based on marked 
discoloration or color contrast.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that a veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, the Board finds no basis upon which to 
assign a separate disability evaluation.  Specifically, the 
VA July 1999 examination report shows that the veteran denied 
any tenderness of his scars and that the scars were not 
tender to palpation on examination.  Therefore, a 10 percent 
rating for superficial scars that are tender and painful on 
objective demonstration under Diagnostic Code 7804 is not in 
order.  In addition, there is no medical evidence, nor does 
the veteran allege, any limitation of function in his lips, 
chin, or cheeks.  Thus, there is no basis for awarding a 
disability rating under Diagnostic Code 7805 for limitation 
of function of the affected part.  Similarly, there is no 
evidence or allegation of poorly nourished scars with 
repeated ulcerations to warrant application of Diagnostic 
Code 7803.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

The Board has considered the benefit of the doubt doctrine.  
However, the evidence in this case is overwhelmingly against 
the claim and the benefit of the doubt doctrine does not 
assist the appellant in such circumstances.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that the residuals, 
laceration of the right lower lip and multiple scars on the 
side of the face and chin, are appropriately rated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7800.


ORDER

Entitlement to an increased evaluation for residuals, 
laceration of the right lower lip and multiple scars on the 
side of the face and chin, in excess of 30 percent is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

